Per, Curiam.
The action before the alderman, was between the same parties, and essentially for the same cause of action. It was brought to enforce the defendant’s personal liability on-.the, original contract, which was adjudged to have been discharged, had it ever existed ,• and if the debt was discharged, the lien which secured it, being an accessary, was discharged also. A judgment for the defendant in an action on a bond secured by a mortgage, would discharge the mortgage, and why not discharge the lien here ? The point of indebtedness was directly decided by the alderman; and it can never be drawn in question again, between the same parties or their privies.
Judgment affirmed.